 
PROMISSORY NOTE

 

$_____________         
As of  November 14, 2008

 
Apex Bioventures Acquisition Corporation (the “Company”) promises to pay to the
order of ___________________ (the “Holder”) the principal amount of
______________________ ($__________) (the “Maximum Principal Amount”), or, if
less, the aggregate principal amount outstanding under this Note, in lawful
money of the United States of America, on the terms and conditions described
below.
 
The Company may borrow and repay hereunder at any time, up to a maximum
aggregate amount outstanding at any one time equal to the Maximum Principal
Amount provided, that no Event of Default (as defined below) has occurred
hereunder.  All advances made by the Holder to the Company hereunder and all
payments made by the Company to the Holder on account of principal hereof shall
be noted by the Holder on the schedule of advances and payments of principal
that is attached as Schedule I hereto and hereby made a part hereof; provided,
however, that any error or omission by the Holder in this regard shall not
affect the obligation of the Company to pay the full amount of the principal
balance and interest on all advances made to the Company by the Holder.
 
1.           Principal.  The principal balance of this Note shall be repayable
on the earlier of (a) November 14, 2009, and (b) the date on which the Company
consummates a merger, capital stock exchange, asset acquisition, stock purchase
or other similar business combination on the terms described in the Final
Prospectus, dated June 7, 2007, relating to the initial public offering of
7,500,000 units of the Company’s securities.
 
 
2.           Interest.   Interest shall accrue on the unpaid principal balance
of this Note from the date hereof at the annual rate of 1.63% (such rate being
the applicable federal rate for short-term debt as prescribed by the U.S.
Internal Revenue Service as of the date hereof).
 
3.           Application of Payments.  All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys’ fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.
 
4.           Events of Default. The following shall constitute Events of
Default:
 
(a)           Failure to Make Required Payments.  Failure by the Company to pay
the principal on this Note within five (5) business days following the date when
due.
 
(b)           Voluntary Bankruptcy, Etc.  The commencement by the Company of a
voluntary case under the Federal Bankruptcy Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency, reorganization, rehabilitation or other similar law, or the consent
by it to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of the
Company or for any substantial part of its property, or the making by it of any
assignment for the benefit of creditors, or the failure of the Company generally
to pay its debts as such debts become due, or the taking of corporate action by
the Company in furtherance of any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Involuntary Bankruptcy, Etc.  The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of the Company
in an involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Company or for any
substantial part of its property, or ordering the winding-up or liquidation of
the affairs of the Company, and the continuance of any such decree or order
unstayed and in effect for a period of 60 consecutive days.
 
5.           Remedies.
 
(a)           Upon the occurrence of an Event of Default specified in Section
4(a), the Holder may, by written notice to Company, declare this Note to be due
and payable, whereupon the principal amount of this Note, and all other amounts
payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.
 
(b)           Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the unpaid principal balance of, and all other sums payable with
regard to, this Note shall automatically and immediately become due and payable,
in all cases without any action on the part of the Holder.
 
6.           Waivers.   The Company and all endorsers and guarantors of, and
sureties for, this Note waive presentment for payment, demand, notice of
dishonor, protest, and notice of protest with regard to the Note, all errors,
defects and imperfections in any proceedings instituted by the Holder under the
terms of this Note, and all benefits that might accrue to the Company by virtue
of any present or future laws exempting any property, real or personal, or any
part of the proceeds arising from any sale of any such property, from
attachment, levy or sale under execution, or providing for any stay of
execution, exemption from civil process, or extension of time for payment; and
the Company agrees that any real estate that may be levied upon pursuant to a
judgment obtained by virtue hereof, on any writ of execution issued hereon, may
be sold upon any such writ in whole or in part in any order desired by the
Holder.
 
7.           Unconditional Liability.  The Company hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by the Holder, and consents to any and
all extensions of time, renewals, waivers, or modifications that may be granted
by the Holder with respect to the payment or other provisions of this Note, and
agrees that additional makers, endorsers, guarantors, or sureties may become
parties hereto without notice to them or affecting their liability hereunder.
 
 
 

--------------------------------------------------------------------------------

 
8.           Notices.  All notices and other communications given or made
pursuant to this Note shall be in writing and shall be deemed effectively given
(a) upon personal delivery to the party to be notified, (b) three days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, (c) one business day after deposit with an internationally
recognized overnight courier, specifying next business day delivery, with
written verification of receipt, or (d) upon confirmed facsimile or other
electronic transmission if sent during normal business hours of the recipient
and otherwise on the next business day (provided, that such communication is
also sent by another method permitted by this Section 8).  All communications
shall be sent to the following addresses or to such other address as either
party may designate by notice in accordance with this Section 8.


If to Company:
Apex Bioventures Acquisition Corporation
 
18 Farm Lane
 
Hillsborough, CA  94010
 
Attn.: K. Michael Forrest
 
Facsimile: (650) 342-8440
 
Email: mforrest@apexbioventures.com



If to the Holder:
[NAME]
 
[ADDRESS]

 


9.           Construction.  This Note shall be construed and enforced in
accordance with the domestic, internal law, but not the law of conflict of laws,
of the State of Delaware.
 
10.           Severability.  Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
{Remainder of page left intentionally blank.  Signature page to follow.}
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company, intending to be legally bound hereby, has
caused this Note to be duly executed the day and year first above written.
 
 

  APEX BIOVENTURES ACQUISITION CORPORATION            
By:
        Name:       Title:          

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule I


ADVANCES AND PAYMENTS OF PRINCIPAL


 
 
 
Date
 
 
Amount of
Advance
 
 
Amount of
Principal Paid
 
 
 
Unpaid Principal Balance
 
 
Notation
Made by
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       
 
 
       

 
 